Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 7th day of
February, 2008, by and between Targanta Therapeutics Corporation, (the
“Company”), and Mona Haynes (“Employee”) (collectively, the “Parties”).

WHEREAS, the Company wishes to employ Employee and to assure itself of the
continued services of Employee on the terms set forth herein;

WHEREAS, Employee wishes to be so employed under the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:

1. EMPLOYMENT. The Company will employ Employee and Employee shall serve the
Company in the capacity of Chief Commercial Officer (“CCO”). The Employee’s
employment with the Company shall commence on March 3, 2008 (the “Commencement
Date”).

2. AT-WILL EMPLOYMENT. It is understood and agreed by the Parties that this
Agreement does not contain any promise or representation concerning the duration
of Employee’s employment with the Company. Employee specifically acknowledges
that her employment with the Company is at-will and except as otherwise
prohibited by law, may be altered or terminated by either Employee or the
Company at any time, with or without Cause (as defined below) and with or
without notice. The nature, terms or conditions of Employee’s employment with
the Company cannot be changed by any oral representation, custom, habit or
practice. In addition, that the rate of salary, any bonuses, paid time off,
other compensation, or vesting schedules are stated in units of years or months
or weeks does not alter the at-will nature of the employment, and does not mean
and should not be interpreted to mean that Employee is guaranteed employment to
the end of any period of time or for any period of time. In the event of
conflict between this disclaimer and any other statement, oral or written,
present or future, concerning terms and conditions of employment, the at-will
relationship confirmed by this disclaimer shall control. This at-will status
cannot be altered except in a writing signed by Employee and approved by the
Board of Directors of the Company (the “Board of Directors”).

3. DUTIES. Employee shall render exclusive, full-time services to the Company as
its CCO. Employee shall report to the Company’s Chief Executive Officer.
Employee shall perform services under this Agreement primarily at the office of
the Company to be located in the Commonwealth of Massachusetts (the “Primary
Location”), and from time to time at such other locations (including
Indianapolis) as is necessary to perform the duties of CCO under this Agreement.
Subject to the terms of this Agreement, Employee’s responsibilities, working
conditions and duties may be changed, added to, diminished or eliminated during
her employment at the sole discretion of the Board of Directors. During
Employee’s employment with the Company she shall devote her reasonable best
efforts and her full business time, skill and attention to the performance of
her duties on behalf of the Company.



--------------------------------------------------------------------------------

4. POLICIES AND PROCEDURES. Employee agrees that she is subject to and will
comply with the policies and procedures of the Company as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement. Employee
further agrees and acknowledges that any written or oral policies and procedures
of the Company do not constitute contracts between the Company and Employee.

5. BASE SALARY. For all services rendered and to be rendered hereunder, the
Company agrees to pay to the Employee, and the Employee agrees to accept a
salary of $275,000 per annum (“Base Salary”), which salary will be paid
periodically in accordance with normal Company payroll practices and shall be
subject to such deductions and withholdings as the Company is required to make
pursuant to law, or by further agreement with the Employee. Employee’s salary
shall be subject to annual review and discretionary adjustment by the Board of
Directors, which discretion shall be exercised reasonably.

6. STOCK OPTIONS. In connection with Employee’s commencement of employment by
the Company, and no later than the next regularly-scheduled meeting of the Board
of Directors, the Company will grant Employee options to purchase 143,000 shares
of the Company’s common stock, such options to be granted at the then-current
fair market value of the common stock as determined by the Board of Directors
(the “Options”). The terms, conditions and limitations of the Options will be
set forth in the Company’s 2007 Stock Option and Incentive Plan (the “Plan”) and
in the standard form of notice of stock option grant and stock option agreement
to be approved by the Board of Directors and to be entered into by Employee,
such terms and conditions to include provisions providing that the Options shall
vest quarterly in arrears over four years, commencing on the Commencement Date
(such that the first 8,937 shares shall vest on June 3, 2008), subject to
acceleration in certain circumstances as further described below. Employee shall
be eligible to receive future grants of equity incentives as determined by the
Board of Directors (or the compensation committee thereof) in its sole
discretion.

7. BONUS. Employee may be eligible to receive an annual performance bonus of up
to 25% of her Base Salary (subject to employment taxes, withholding and
deductions) for each year of this Agreement (pro rated for the partial year
commencing on the date of this Agreement), based upon Employee’s achievements of
certain milestones and performance objectives to be mutually agreed upon by the
Board of Directors and the Employee (the “Bonus”). Except as expressly provided
otherwise herein, Employee must remain employed by the Company throughout the
applicable bonus year in order to be eligible for any Bonus. The Board of
Directors, in its sole discretion, which shall be exercised reasonably, shall
determine the extent to which Employee has achieved the performance targets upon
which Employee’s Bonus is based, and the amount of Bonus to be paid to Employee,
if any. Bonuses are not earned until they are approved in writing by the Board
of Directors.

8. OTHER BENEFITS. While employed by the Company as provided herein:

(a) Employee Benefits. Employee shall be entitled to all benefits to which other
executive officers of the Company are entitled, on terms comparable thereto,



--------------------------------------------------------------------------------

including, without limitation, participation in pension and profit sharing
plans, 401(k) plan, group insurance policies and plans, medical, health, vision,
and disability insurance policies and plans, and the like, which benefits may be
maintained by the Company for the benefit of its executives. The Company
reserves the right to alter and amend the benefits received by Employee from
time to time at the Company’s discretion.

(b) Expense Reimbursement. Employee shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by her in connection with the performance of her
duties hereunder, according to the Company’s policies.

(c) Vacation. Employee will be entitled to twenty (20) vacation days per year,
which will accrue in monthly increments.

9. CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.

(a) Proprietary Information. Employee will, as a condition to commencing her
employment with the Company, execute and deliver to the Company an Agreement Re:
Non-Competition, Non-Solicitation, Non-Disclosure and Ownership of Inventions in
the form attached hereto as Exhibit A.

(b) Exclusive Property. Employee agrees that all Company-related business
procured by the Employee, and all Company-related business opportunities and
plans made known to Employee while employed by the Company, are and shall remain
the permanent and exclusive property of the Company.

(c) Non-Solicitation; Non-Competition. Employee agrees that following her last
day of employment with the Company, she shall continue to comply with the
non-competition and non-solicitation obligations set forth in the Agreement Re:
Non-Competition, Non-Solicitation, Non-Disclosure and Ownership of Inventions
for the entire time period set forth therein.

10. TERMINATION. The Parties each acknowledge that either of the Parties has the
right to terminate Employee’s employment with the Company at any time for any
reason whatsoever, with or without Cause or advance notice.



--------------------------------------------------------------------------------

(a) Payments through Termination. Except as provided herein, upon termination of
Employee’s employment for any reason, whether voluntary or involuntary, or due
to death or Disability, the Company’s obligation to make payments shall
terminate except the Company shall pay Employee (or her estate) any amount of
Base Salary and Bonus earned through the date of termination, any benefits
vested through the date of termination, all unused vacation accrued through the
date of termination, and any business expenses that were incurred but not
reimbursed as of the date of termination. Except as provided herein, vesting of
the Options and any other equity incentives granted to Employee after the date
hereof shall cease on the date of termination.

(b) Severance Benefits Prior to a Change of Control. In the event that
Employee’s employment is terminated either without Cause or due to her death or
Disability prior to a Change of Control, Employee shall be entitled to receive
the following severance pay and benefits in addition to the payments described
in Section 10(a):

(i) Severance Pay. The equivalent of six (6) months (the “Severance Pay Period”)
of Employee’s Base Salary as in effect immediately prior to the date of her
termination, payable on the same basis and at the same time as previously paid
and subject to employment tax withholdings and deductions, commencing on the
first regularly scheduled pay date following the Effective Date of the Release;

(ii) Pro Rated Bonus. Unless the Employee’s termination is due to her death, the
Employee shall be deemed to have earned (on a pro rated basis) as of the date of
her termination that portion of any Bonus that the Board of Directors, in its
discretion, otherwise would have awarded the Employee as of such date, based on
her achieving (on a pro rated basis) the performance targets upon which
Employee’s Bonus is based. The payment of any such pro rated Bonus shall be made
by the Company in accordance with its standard policies and procedures following
the end of the year in which the Bonus was earned; and

(iii) Medical and Dental Benefits. Provided that Employee or her dependents are
eligible for and timely elect continued coverage under the Company’s group
health and/or dental insurance plans pursuant to the federal law known as
“COBRA,” for the duration of the Severance Pay Period the Company shall
reimburse Employee or her dependents for the cost of the COBRA premiums (less an
amount equal to the employee portion of such premiums in accordance with the
Company’s then standard employee policies regarding health and dental insurance
premiums), provided, however, that the Company’s obligation to pay the COBRA
premiums in respect of health and/or dental insurance, as the case may be, will
cease immediately in the event Employee or her dependents (as the case may be)
become eligible for other group health or dental insurance that is reasonably
comparable in terms of the scope and cost of coverage during the Severance Pay
Period, and Employee or her dependents shall promptly notify the Company if
he/they become eligible to be covered by other group health or dental insurance
during the Severance Pay Period. Except for any right Employee has to continue
participation in the Company’s group health and dental plans under COBRA, all
employee benefits shall terminate in accordance with the terms of the applicable
benefit plans as of the date of termination of the Employee’s employment by the
Company (or one of its subsidiaries).

(iv) Definition of Severance Benefits. The severance pay, pro rated Bonus and
COBRA reimbursement described in Sections 10(b)(i) through (iii) above are
collectively referred to as the “Severance Benefits.”



--------------------------------------------------------------------------------

(c) Severance Benefits Following a Change of Control. In the event that, within
twenty four (24) months following a Change of Control, Employee’s employment is
terminated without Cause or as a result of death or Disability, or Employee
resigns for Good Reason, then, in addition to the payments described in
Section 10(a), Employee shall be entitled to receive the Severance Benefits;
provided, that the Severance Pay Period shall be twelve (12) months instead of
six (6) months.

(d) Conditions for Receipt of Severance Benefits. The Company’s obligation to
pay Severance Benefits shall be contingent upon the Executive signing a release
in the form attached as Exhibit B (“Release”) and a written acknowledgment of
Employee’s continuing obligations under the Agreement Re: Non-Competition,
Non-Solicitation, Non-Disclosure and Ownership of Inventions.

(e) Definition of Cause. For purposes of this Agreement, “Cause” means
(i) Employee’s incompetence or failure or refusal to perform satisfactorily any
duties reasonably required of Employee by the Board of Directors and/or the
Company (other than by reason of Disability), including Employee’s continuing
inattention to or neglect of her duties and responsibilities reasonably assigned
to her by the Company and/or its Board of Directors, which failure or inaction
is not cured by Employee within 30 days of receiving written notice of such
event or events giving rise to a claim of Cause; (ii) Employee’s violation of
any law, rule or regulation (other than traffic violations, misdemeanors or
similar offenses) or cease-and-desist order, court order, judgment, regulatory
directive or agreement or Employee’s conviction of or plea of nolo contendere to
any felony or a crime involving moral turpitude; (iii) the commission or
omission of or engaging in any act or practice that constitutes a material
breach of Employee’s fiduciary duty to the Company, involves personal
dishonesty, fraud or misrepresentation on the part of Employee or demonstrates a
willful or continuing disregard for the best interests of the Company;
(iv) Employee’s engaging in dishonorable or disruptive behavior, practices or
acts that would be reasonably expected to harm or bring disrepute to the
Company, its subsidiaries, its business or any of its customers, employees or
vendors; or (v) a breach by Employee of her obligations under the Agreement Re:
Non-Competition, Non-Solicitation, Non-Disclosure and Ownership of Inventions or
any Company code of conduct or ethics or other Company policies or practices. In
any case where the Company believes that the Employee may be terminated for
Cause, it shall provide Employee with a written notice setting forth, in
reasonable detail, the factual basis for such claimed Cause prior to or at the
time of such termination.

(f) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means (i) the failure of the Company to employ Employee in her current or a
substantially similar position with the same reporting relationship, without
regard to title, such that her duties and responsibilities are materially
diminished without her written consent (provided that she notifies the Company
in writing of such diminution of duties within 45 days of the diminution);
(ii) a reduction in Employee’s Base Salary and/or target annual Bonus without
her written consent (unless such reduction is in connection with a proportional
reduction in compensation to all or substantially all of the Company’s
employees); or (iii) a permanent relocation of Employee’s Primary Location more
than 50 miles from her current site of employment without Employee’s written
consent.



--------------------------------------------------------------------------------

(g) Definition of Disability. For purposes of this Agreement, “Disability” means
the Employee’s inability to carry out her job responsibilities for a continuous
period of more than six (6) months as a result of illness (mental or physical),
accident, or injury, as reasonably determined in the sole discretion of the
Board of Directors.

11. CHANGE IN CONTROL BENEFITS.

(a) Definition of Change of Control. A “Change of Control” shall mean any of the
following events: (i) the dissolution or liquidation of the Company, (ii) any
merger or consolidation of the Company with one (1) or more corporations where
the Company is the surviving corporation and the stockholders of the Company
(including any holder of exchangeable shares of the Canadian subsidiaries)
immediately prior to such transaction do not own at least fifty percent (50%) of
the Company’s outstanding capital stock (assuming the exchange of all
outstanding exchangeable shares of the Canadian subsidiaries) immediately after
such transaction, (iii) any merger or consolidation of the Company with one or
more corporations where the Company is not the surviving corporation, (iv) a
sale of substantially all of the assets of the Company or fifty percent (50%) or
more of the then outstanding shares of capital stock of the Company (assuming
the exchange of all exchangeable shares of the Canadian subsidiaries) to another
corporation or entity, or (v) the entry by the Company into a joint venture,
strategic partnership or other commercial agreement the result of which is that
the Company is no longer responsible for marketing and sales of oritavancin in
the United States.

(b) Acceleration of Options upon a Change in Control. In the event that
(i) Employee’s employment is terminated without Cause at any time following a
Change in Control or within thirty (30) days prior to the consummation of a
Change of Control or (ii) Employee resigns for Good Reason at any time following
a Change of Control, then all Options issued to Employee in connection with this
Agreement and any other options or shares of restricted stock then held by
Employee that have not yet vested shall immediately vest such that all of the
remaining unvested shares under the Options and any other equity incentive
granted to Employee during the course of her employment by the Company shall, at
the time of the termination without Cause or resignation for Good Reason,
immediately become vested shares. All other terms and conditions set forth in
the Options, the Plan, and applicable notices of stock option grant, stock
option agreements and restricted stock agreements, if applicable, shall remain
in full force and effect.

(c) Section 4999 Compliance. If the Company reasonably determines after
consultation with its counsel that any benefit accorded to the Employee under
this Section 11 or any other provision or agreement between the Company and the
Employee (“Other Agreement”) would cause the imposition of an excise tax upon
the Employee under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”),



--------------------------------------------------------------------------------

then the Company shall adjust the timing and/or the amount of any payment or
benefit to the Employee pursuant to this Section 11 or Other Agreement so that
the excise tax imposed by Section 4999 shall not be imposed upon any such
payment or benefit due to the Employee. The Company shall consult with the
Employee regarding such adjustments, but shall retain the power to control the
timing and amounts of any such adjustments.

12. CODE SECTION 409A COMPLIANCE. Because of the uncertainty of the application
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
payments pursuant to this Agreement, including, without limitation, payments
pursuant to Sections 10 and 11 hereof, Employee agrees that if any such payments
are subject to the provisions of Section 409A(a)(1) of the Code by reason of
this Agreement, or any part thereof, being considered a “nonqualified deferred
compensation plan” pursuant to Section 409A of the Code, then such payments
shall be made in accordance with, and this Agreement automatically shall be
amended in such a manner as to prevent any current or future payment to the
Employee under this Agreement or the vesting of any Company stock option or
other equity incentive held issued to the Employee becoming subject to
Section 409A(a)(1) of the Code, including, without limitation, any necessary
delay of six (6) months applicable to payment of deferred compensation to a
“specified employee” (as defined in Section 409A(2)(B)(i) of the Code) upon
separation from service. In the event that a six month delay is required, on the
first regularly scheduled pay date following the conclusion of the delay period
the Employee shall receive a lump sum payment in an amount equal to six
(6) months of Employee’s Base Salary and thereafter, any remaining Severance
Benefits shall be paid on the same basis and at the same time as previously paid
and subject to employment tax withholdings and deductions. The Company and the
Employee shall consult together in good faith to determine the manner in which
this Agreement should be amended to avoid the application of Section 409A(a)(1)
as provided herein while avoiding or minimizing any financial disadvantage to
the Employee as might arise from such amendment, but in case of disagreement the
decision of the Board of Directors shall govern, and the Company and the
Employee shall be bound thereby.

13. MISCELLANEOUS.

(a) Taxes; Withholding. Employee agrees to be responsible for the payment of any
taxes due on any and all compensation, stock options, equity incentives and
other benefits provided by the Company pursuant to this Agreement and hereby
acknowledges that all payments made by the Company to Employee under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. Employee agrees to indemnify the Company
and hold the Company harmless from any and all claims or penalties asserted
against the Company for any failure to pay taxes due on any compensation, stock
option, or benefit provided by the Company pursuant to this Agreement. Employee
expressly acknowledges that the Company has not made, nor herein makes, any
representation about the tax consequences of any consideration provided by the
Company to Employee pursuant to this Agreement.



--------------------------------------------------------------------------------

(b) Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect her or its right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of that or any other term or
covenant in this Agreement.

(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of any successors or assignees of the business of the Company.
This Agreement shall not be assignable by the Employee.

(d) Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at her or its address as set
forth herein, or at any other address hereafter furnished by notice given in
like manner. Employee promptly shall notify Company of any change in Employee’s
address. Each notice shall be dated the date of its mailing or delivery and
shall be deemed given, delivered or completed on such date.

(e) Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the Commonwealth of Massachusetts without regard to its conflicts of
laws principles, and all disputes hereunder shall be adjudicated in the courts
of the Commonwealth of Massachusetts, to whose personal jurisdiction the Parties
hereby consent.

(f) Entire Agreement. This Agreement, together with the Exhibits A and B
attached hereto, sets forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Employee by the Company and
supersedes any and all prior agreements, arrangements and understandings,
written or oral, pertaining to the subject matter hereof. No representation,
promise or inducement relating to the subject matter hereof has been made to a
party that is not embodied in these Agreements, and neither of the Parties shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth. In consideration of the benefits provided to Employee hereunder,
Employee hereby agrees that, in the event of her termination from the Company,
such benefits shall be in complete satisfaction of any and all obligations that
the Company may have to Employee.

(g) Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision hereof shall be valid and enforceable to the fullest
extent permitted by law.



--------------------------------------------------------------------------------

(h) Employer. Employee shall be employed initially by the Company. During the
term of this Agreement, Employee may be transferred to the employment of a
subsidiary or subsidiaries of the Company, in which event the term “Company” as
used herein in reference to the employer of Employee shall refer to said
subsidiary(ies). Any such transfer to the employment of a subsidiary, and/or any
such transfer back to the employment of Company, shall not otherwise alter or
affect the terms or conditions of this Agreement, which shall continue to govern
Employee’s employment relationship.

(i) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

(j) Fees. Each party shall be responsible for its own fees and expenses incurred
in connection with negotiating this Agreement, provided that the Company shall
reimburse the Employee for up to $2,500 for her legal expenses incurred
herewith.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
day and year first above written.

 

TARGANTA THERAPEUTICS CORPORATION By:   /s/ Mark Leuchtenberger Name:   Mark
Leuchtenberger Title:   President and CEO

 

/s/ Mona Haynes MONA HAYNES